IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-31116
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

CHARLES D. MATTINGLY, JR.,

                                       Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 95-CR-50011
                         - - - - - - - - - -
                            July 30, 1996
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Charles D. Mattingly, Jr., appeals his guilty plea

conviction and sentence for wire fraud, in violation of 18 U.S.C.

§ 1343.   Mattingly argues that the district court erred in

calculating the amount of loss under U.S.S.G. § 2F1.1(b)(1) and

in awarding a two-level enhancement for obstruction of justice

under § 3C1.1.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-31116
                                -2-

     The district court did not err in determining that the

intended loss exceeded $10,000.   See United States v. Henderson,

19 F.3d 917, 927-28 (5th Cir.), cert. denied, 115 S. Ct. 207

(1994); U.S.S.G. § 2F1.1, comment. (n.7).   The district court did

not clearly err in awarding a two-level enhancement for

obstruction of justice.   See U.S.S.G. § 3C1.1, comment. (n.3(c)).

     AFFIRMED.